DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

 Response to Amendment
	Claims 1, 3-5, 7-8 and 12-28 were rejected in Office Action from 06/18/2021.
	Applicant filed a response, amended claims 1, 21, and 23, and cancelled claims 19-20. Claims 2, 6 and 9-11 were previously cancelled. 
	Claims 1, 3-5, 7-8, 12-18 and 21-28 are currently pending in the application.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 12-18 and 21-28 are allowed over the “closest” prior art of record Erickson.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments/remarks from 11/18/2021  have been fully considered and are persuasive. The prior art, taken alone or in combination, does not teach or suggests the specifics as recited in independent claim 1. In particular, the separator comprising a first membrane layer of a polymer intrinsic microporosity 
In light of the above, it would not have been obvious to modify or combine Erickson to arrive at the presently claimed invention. Therefore, claims 1, 3-5, 7-8, 12-18 and 21-28 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The following prior art was located in an additional search. Is made of record but not relied upon and is considered pertinent to applicant's disclosure:
Ichino et al. (U.S. Patent 5,858,264).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723